DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9, due to applicants confusing wording in this claim, for examination purposes, it will be assumed that this claim recites that the logic controller controls the base, the carriage or the panel maintenance assembly, so as to move the panel maintenance assembly across the panel surface to perform maintenance on it.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 14, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahr et al., U.S. Patent No. 8,726,458.
(interpreted to correspond to a system, or collection, of components, per se), comprising:
a base supported for translational motion over a surface (interpreted to correspond to a framing or structure that moves in a uniform direction over a surface);
a carriage movably mounted to said base (interpreted to correspond to a mechanism by which the base may be transported or conveyed, per se);
a panel maintenance assembly movably mounted to said carriage (interpreted to correspond to a mechanism that is somehow mounted, or affixed, to the base/carriage unit, that moves in some manner); and
a logic controller, including a processor, communicatively coupled to a non-transitory computer readable media, containing a program code, said logic controller operable to control operation of said mobile panel maintenance unit (interpreted to correspond to a processor, that reads code from a memory, in order to control the overall operations of the system).

The most pertinent and useful text search string for these features appears to have been:

((robot$3 or vehicle or automated or autonomous$2) with (solar adj panel) with clean$3) and (@pd<="20181127" or @ad<="20181127")

As per claim 1, Mahr et al. discloses a mobile vehicle carrier (element 1124) that may travel between arrays of solar collectors, and may retract and deploy one or more cleaning vehicles (elements 1120 and 1123) onto the surfaces of one or more solar collectors (elements 1110 and 1130), whereby the cleaning vehicles (element 120) includes wheels (elements 124-127) and guide wheels, and a chassis (element 121) configured to travel on, and traverse, over the solar collectors (elements 110 and 130), whereby the cleaning vehicles have a fluid dispersal element (element 240) and a fluid removal element (element 260), whereby the cleaning vehicle may also comprise a (element 370) which may comprise a reciprocating or rotating brush (e.g. See C4 L30 – C5L16), wherein the movements of the cleaning vehicles may be controlled wirelessly or autonomously via on board processing (e.g. See C7 L1 – 5 and also see claim 9 for discussion of a processor, per se).

As per claim 2, clearly the controller controls motion of the base over the surface, movement of the carriage assembly and/or movement of the panel maintenance assembly since this is precisely why a system utilizes a processor to control the movements of the vehicle carrier and/or the vehicle cleaning vehicle.

As per claim 3, Mahr et al. further discloses the utilization of GPS signals for ascertaining the precise location of where the mobile carrier should be positioned (e.g. See C7 L21-24).

As per claims 14 and 16, Mahr et al. further discloses the utilization of a sweeper, per se (e.g. See “reciprocating or rotating brush”; e.g. See C4 L30 – C5L16).

As per claim 18, Mahr et al. further discloses the utilization of fluid ports, per se, with respect to the application of fluids to aid in the cleaning of the solar panels (e.g. See element 240 and 260). 

As per claim 19, Mahr et al. further discloses the utilization of a fluid reservoir, per se (e.g. See element 250).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahr et al., as applied to claim 1, from above, and further in view of KAMINKA et al., U.S. Patent Application Publication No. 2018/0311822.

As per claim 5, Mahr et al. does not specifically disclose the utilization of a server, per se, that has the capability to serve control commands to the controller that inevitably controls the operations of the solar panel cleaning system.

In analogous art, KAMINKA et al. discloses this feature with respect to a robotic cooperative system for cleaning solar panels using service robots and carrier robots to deliver the service robots to the correct panel (e.g. See [0285]-[0286]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of KAMINKA et al. into Mahr et al. for the purpose of allowing the system to be remotely monitored and/or controlled from anywhere in the world, thereby providing greater flexibility to the overall robotic control system.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahr et al.’s combined system, as applied to claim 5, from above, and further in view of BHOSALE et al., Publication No. IN 201502344 I3.



In analogous art, BHOSALE et al. discloses a solar panel cleaning vehicle that has a navigation unit and that utilizes a memory (102a) that stores predetermined set of rules and position coordinates of solar panels (See Abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of BHOSALE et al. into Mahr et al.’s combined system for the purpose of allowing the service robot to know exactly where each solar panel is located so that the service robot can precisely align itself up with the solar panels to perform the cleaning in the most efficient and precise manner possible, thereby optimizing the movements of the service robots and maximizing the cleaning operations of the solar panels.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahr et al., as applied to claim 1, from above, and further in view of Chow, U.S. Patent Application Publication No. 2017/0272030.

As per claims 12-13, Mahr et al. does not specifically disclose the robotic cleaning vehicle to utilize an air blowing feature and/or mechanism to allow debris to be blown from the surface of the solar panel.

In analogous art, Chow discloses this feature (e.g. See Figure 3 and [0016]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Chow into Mahr et al. for the purpose of allowing for debris on the solar panels to be washed, scrubbed and blown away, thereby allowing multiple ways by which debris can effectively and reliably be removed from the surface of the solar panel so that the panel operates most efficiently. 

With respect to claim 13, clearly Chow discloses an air distribution channel being directed towards the panel itself as this is how the blown air is used to dislodge particle and debris from the solar panel during operation of the overall cleaning system.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mahr et al., as applied to claim 14, from above, and further in view of Shugar, U.S. Patent No. 10,305,419.

As per claim 15, Mahr et al. does not specifically disclose a linear brush mechanism running perpendicular to the direction of motion for the cleaning operation of the solar panel, per se.

In analogous art, Shugar discloses a cleaning system for solar panels whereby a linear brush may be used in conjunction with a rotating brush to clean off debris from solar panels during a cleaning operation (e.g. See C6 L3-14).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Shugar into Mahr et al. for the purpose of allowing a length of bristles to either pre-emptively push off larger debris before the rotating brush scours away the harder to remove sections of debris, or to allow the system to push forward any residual fluids that were applied during the clean cycle of the solar panel as the cleaning system transverses over the solar panel itself, thereby allowing for a more optimal system that possesses the capability to clean in a much more effective and reliable manner.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mahr et al., as applied to claim 14, from above, and further in view of Tadayon, U.S. Patent Application Publication No. 2012/0152877.

As per claim 17, Mahr et al. does not specifically disclose the utilization of a vibrating mechanism, per se, for aiding in the cleaning of the solar panels.

In analogous art, Tadayon discloses applying ultrasonic vibrations while cleaning the solar panels (e.g. See [0172]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Tadayon into Mahr et al. for the purpose of aiding in the dislodging of any debris on the solar panel, thereby enhancing and improving the overall cleaning process for the solar panels.


Allowable Subject Matter
Claims 4, 8-11 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 4, the prior art of record fails to teach or adequately suggest a feature whereby real time kinematics and phase measurements are utilized, in combination with the other claimed features and or limitations as claimed.

As per claims 8-11, specifically with respect to dependent claim 8, the prior art of record fails to teach or adequately suggest a feature whereby location coordinates of panel dimensions OR local coordinates or panel orientations are identified by the controller in order to perform the cleaning, in combination with the other claimed features and or limitations as claimed.

As per claim 20, the prior art of record fails to teach or adequately suggest a feature whereby a fluid temperature is utilized to sense the temperature of the applied 
As per claims 21-22, specifically with respect to dependent claim 21, the prior art of record fails to teach or adequately suggest a feature whereby the cleaning unit utilizes wipers, per se, that extend outward from the cleaning assembly, in combination with the other claimed features and or limitations as claimed.

As per claims 23-34, specifically with respect to dependent claim 23, the prior art of record fails to teach or adequately suggest a feature whereby the overall system utilizes a map database and a panel array database that provide for visual representations of a geographic area AND a GPS system using real time kinematics, in combination with the other claimed features and or limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 25, 2022
/RDH/